Citation Nr: 1603030	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1994 to September 1994, from August 2004 to January 2006, and from October 2008 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his sleep apnea had onset during his active military service.  Tending to support this contention is a May 2010 VA Pulmonary Outpatient Consultation note.  At that time, the Veteran reported excessive somnolence and fatigue during the previous two years.  After an examination and interview, the attending physician recommended evaluation for sleep apnea.  The Veteran received a diagnosis of sleep apnea shortly thereafter.  

VA provided a medical opinion for the Veteran's claim in January 2015.  The examiner noted the Veteran's active service period from October 2008 to November 2009.  The examiner also noted that the Veteran's service treatment records provided no evidence of any symptoms of sleep apnea during service.  Additionally, the examiner noted that the Veteran did not report any sleeping difficulties in a post-deployment form dated December 2009.  The examiner provided a negative nexus opinion based on the lack of medical evidence found in the Veteran's service treatment records that his sleep apnea began during his active service.  

This medical opinion is in contrast with the May 2010 VA treatment note that documents the Veteran reporting excessive somnolence and fatigue during the previous two years, which places the onset of fatigue and somnolence inside the Veteran's period of active duty.  In his December 2012 substantive appeal, the Veteran described having "a lot of sleeping problems" causing him to involuntarily wake himself in the middle of the night during his active service.  The Veteran argues that had he undergone a sleep study during his active service, he would have been diagnosed with sleep apnea then.  Additionally, in a December 2014 statement, C.L.J., an individual who served on active duty with the Veteran from 2008 to 2009, stated that the Veteran snored excessively when he slept, yet was still tired when he woke.  These statements were of record at the time of the January 2015 VA opinion.  Accordingly, the Board finds the January 2015 VA opinion inadequate because the examiner did not account for the competent and credible lay statements from the Veteran and his fellow serviceman regarding his somnolence, fatigue, and difficulty staying asleep during his active duty.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). Hence, a remand is necessary obtain an opinion that addresses the Veteran's credible lay statements and provides an adequate rationale for any conclusions reached.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriately qualified medical professional to review the claims folder and provide an opinion that fully addresses the following questions pertaining to the Veteran's claim of service connection for sleep apnea. The examiner should state on the examination report that review of the electronic record was accomplished.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep impairment, including sleep apnea, had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions in the May 2010 VA treatment note of symptoms for the prior two years,  the December 2012 Form 9 Appeal to the Board of Veterans' Appeals, and C.L.J.'s buddy statement submitted in December 2014, that all describe symptoms attributable to sleep apnea during the Veteran's active duty from October 2008 to November 2009.  

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




